             Case 2:20-cv-00783-JAD-BNW Document 31 Filed 08/23/21 Page 1 of 1




 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 HERBERT DEWAYNE WESLEY,                                 Case No.: 2:20-cv-00783-JAD-BNW

 4             Petitioner
                                                         Order Granting Unopposed Motion for
 5 v.                                                    Enlargement of Time (Second Request)

 6 JERRY HOWELL, et al.,                                               [ECF No. 30]

 7             Respondents

 8

 9            Respondents bring an unopposed motion for an enlargement of time to file a response to

10 the second amended petition. 1 The current deadline to file a response to the second amended

11 petition is August 16, 2021. Respondents argue that it is taking longer than usual to assemble the

12 state-court record due to the age of petitioner's judgment of conviction. Good cause appearing,

13 IT IS HEREBY ORDERED that the unopposed motion for enlargement of time (second request)

14 [ECF No. 30] is GRANTED nunc pro tunc to August 16, 2021. The response to the second

15 amended petition is due on August 30, 2021.

16            Dated: August 22, 2021

17                                                           _________________________________
                                                             U.S. District Judge
18

19

20

21

22

23
     1
         ECF No. 30.
